FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Monday, July 19, 2021

                                      No. 04-21-00028-CV

                          IN THE INTEREST OF N.M.B., A CHILD

                  From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-EM5-06049
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On June 22, 2021, the trial court clerk filed a general notification of late clerk’s record.
However, the trial court clerk already filed a clerk’s record on March 26, 2021, and a
supplemental clerk’s record on May 25, 2021. This supplemental record includes the final order
signed on April 21, 2021. We direct the parties to review the records filed and request any
supplementation of the clerk’s record. Unless a request for supplementation is filed within the
next ten days, we will treat the clerk’s record as being complete. The trial court clerk’s
notification of late record is NOTED.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court